Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-20-00167-CR

                                           Ruben BARRERA,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019CR0089
                           Honorable Kevin M. O’Connell, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 29, 2020

DISMISSED

           Pursuant to a plea-bargain agreement, appellant pleaded nolo contendere to aggravated

assault with a deadly weapon. The trial court assessed punishment at seven years in prison and a

$1500.00 fine. The trial court also signed a certification of defendant’s right to appeal stating that

this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.

25.2(a)(2).

           “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial; (B) after getting the trial court’s permission to
                                                                                       04-20-00167-CR


appeal; or (C) where the specific appeal is expressly authorized by statute.” Id. 25.2(a)(2). The

clerk’s record, which contains a written plea bargain, shows that the punishment assessed by the

trial court does not exceed the punishment recommended by the prosecutor and agreed to by the

defendant. See id. The clerk’s record does not include a written motion filed and ruled upon before

trial; nor does it indicate that the trial court gave appellant permission to appeal. See id. Thus, the

trial court’s certification appears to accurately reflect that this is a plea-bargain case and that

appellant does not have a right to appeal. We must dismiss an appeal “if a certification that shows

the defendant has the right of appeal has not been made part of the record.” Id. 25.2(d).

       We issued an order warning appellant that this appeal would be dismissed pursuant to

Texas Rule of Appellate Procedure 25.2(d), unless an amended trial court certification showing

that he had the right to appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d),

37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). An amended trial

court certification was not filed by the deadline provided. Furthermore, appellant’s counsel filed a

response conceding that appellant has no right to appeal. Accordingly, we dismiss this appeal

pursuant to Rule 25.2(d).

                                               PER CURIAM

DO NOT PUBLISH




                                                 -2-